Citation Nr: 1633203	
Decision Date: 08/22/16    Archive Date: 08/26/16

DOCKET NO.  12-16 548	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for asthma.


ATTORNEY FOR THE BOARD

K. K. Buckley, Counsel


INTRODUCTION

The Veteran served on active duty from June 1981 to September 1981, February 1982 to November 1983, and January 2008 to July 2008.  She had additional service in the Army National Guard.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

In her substantive appeal, the Veteran requested a Board videoconference hearing.  However, she submitted a withdrawal of her request in July 2015, prior to the hearing.  Accordingly, the Board may proceed to a decision on this appeal.  See 38 C.F.R. § 20.704(d) (2015).

In a November 2015 Board decision, the claim was remanded for further evidentiary development.  As will be discussed below, a review of the record reflects substantial compliance with the Board's Remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  The VA Appeals Management Center (AMC) continued the previous denial in a March 2016 supplemental statement of the case (SSOC).  The Veteran's VA claims file has been returned to the Board for further appellate proceedings.


FINDINGS OF FACT

1.  Asthma did not have its clinical onset during the Veteran's periods of active duty from June 1981 to September 1981 and February 1982 to November 1983, or until years later and is not otherwise attributable to such service.

2.  Asthma existed prior to the Veteran's third period of active duty service dating from January 2008 to July 2008.

3.  The credible and probative evidence of record shows that the Veteran's asthma did not undergo an increase in severity during service and is not caused or aggravated by a service-connected disease or injury.


CONCLUSIONS OF LAW

1.  Asthma was not incurred in, or aggravated by, the Veteran's periods of active service dating from June 1981 to September 1981 and February 1982 to November 1983.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2015).
2.  The pre-existing asthma disability was not aggravated by the Veteran's third period of active military service dating from January 2008 to July 2008; and is not proximately due to or the result of a service-connected disease or injury.  38 U.S.C.A. 1111, 1153 (West 2014); 38 C.F.R. §§ 3.306, 3.310 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2014), 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015), requires VA to assist a claimant at the time that he or she files a claim for benefits.  As part of this assistance, VA is required to notify claimants of what they must do to substantiate their claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1).

VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that the claimant is to provide; and (3) that VA will attempt to obtain.  See Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005).  In addition, the notice requirements of the VCAA apply to all five elements of a service connection claim, including:  (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.

With respect to the pending claim, the Veteran was notified of the evidence not of record that was necessary to substantiate her claim in a letter dated November 2008.  She was told what information that she needed to provide, and what information and evidence that VA would attempt to obtain.  She was also provided with the requisite notice with respect to the Dingess requirements.  Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied.

Next, the VCAA requires that VA make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  The evidence in the claims file includes VA and private treatment records, as well as service treatment and personnel records.  Pursuant to the November 2015 Board Remand, the AOJ contacted the Veteran in December 2015 and requested that she identify dates of treatment or examination for any relevant medical records, to include from Dr. L.G., Paulding County Hospital, Dr. H., Dr. R.B., and Dr. M.Q.  Pertinent treatment records, which were identified by the Veteran, were obtained with the exception of records from Dr. R.B.; the AOJ was notified that the records of the Veteran's treatment from Dr. R.B. were destroyed.  See the response from Dr. R.B.'s office dated December 2015.  Accordingly, all pertinent VA and private treatment records were obtained in compliance with the remand instructions.

Additionally, pursuant to the November 2015 Board Remand, the Veteran was afforded a VA examination and medical opinion in December 2015, the reports of which are of record.  As indicated in the discussion below, the examination report and medical opinion indicate that the VA examiner thoroughly reviewed the Veteran's past medical history, documented her complaints, and rendered findings consistent with the remainder of the evidence of record.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the probative value of a medical opinion comes from when it is the factually accurate, fully articulated, and sound reasoning for the conclusion).  The Board therefore concludes that the December 2015 VA examination report and medical opinion are sufficient for evaluation purposes.  See 38 C.F.R. § 4.2 (2015); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate); Dyment v. West, 13 Vet.App. 141, 146-47 (1999) (holding there was no Stegall violation when the examiner made the ultimate determination required by the Board's remand, because such determination "more than substantially complied with the Board's remand order").  Thus, given the standard of the regulation, the Board finds that VA does not have a duty to assist that was unmet.
II.  Analysis

Service connection may be granted for a disability resulting from disease or injury incurred or aggravated during active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2015).  Service connection connotes many factors but basically means that the evidence establishes that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisted such service, was aggravated therein.  38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Service connection is also warranted for disability proximately due to or the result of a service-connected disease or injury. 38 C.F.R. § 3.310(a).  Such secondary service connection is warranted for any increase in severity of a nonservice-connected disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(b).

A veteran is presumed to be in sound condition when examined and accepted into service except for defects or disorders noted at that time.  38 U.S.C.A. § 1111.  The presumption is rebutted where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  "[T]he Government must show clear and unmistakable evidence of both a preexisting condition and a lack of in-service aggravation to overcome the presumption of soundness . . ."  Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004); see VAOPGCPREC 3-2003 (July 16, 2003) (cited at 69 Fed. Reg. 25,178 (May 5, 2004)).

A pre-existing injury or disease is considered to have been aggravated by active service if there is an increase in disability during service, unless there is a specific finding that the increase in disability is due to the natural progression of the disease. 38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  VA bears the burden to rebut the presumption of aggravation in service.  Laposky v. Brown, 4 Vet. App. 331, 334 (1993); Akins v. Derwinski, 1 Vet. App. 228, 232 (1991).  However, aggravation is not conceded where the disability underwent no increase in severity during service based on all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(b); Falzone v. Brown, 8 Vet. App. 398, 402 (1995).

Temporary or intermittent flare-ups of a pre-existing injury or disease are not sufficient to be considered "aggravation in service" unless the underlying condition, as contrasted with symptoms, has worsened.  Jensen v. Brown, 4 Vet. App. 304, 306-307 (1993); Green v. Derwinski, 1 Vet. App. 320, 323 (1991); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  Thus, "a lasting worsening of the condition" - that is, a worsening that existed not only at the time of separation but one that still exists currently is required.  Routen v. Brown, 10 Vet. App. 183, 189 (1997); Verdon v. Brown, 8 Vet. App. 529, 538 (1996).

Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  See 
38 U.S.C.A. § 1153 (West 2014); 38 C.F.R. §§ 3.304, 3.306(b) (2015).

Here, the Veteran is seeking entitlement to service connection for asthma.  To this end, it is undisputed that she is currently diagnosed with asthma.

For reasons expressed immediately below, the Board finds that the evidence of record establishes that the Veteran had asthma, which pre-existed her third period of active military service.

As noted above, the Veteran served on active duty from June 1981 to September 1981, February 1982 to November 1983, and January 2008 to July 2008 with additional service in the National Guard.  Service treatment records (STRs) from the Veteran's first and second periods of active duty service do not show a diagnosis of asthma.  However, a STR dated in April 1983 documents the Veteran's complaints of shortness of breath.

The Veteran submitted lay statements from her mother and Mr. M.V. (the Veteran's NCOIC), in support of her contention that she experienced breathing problems during her initial periods of military service.  See the statements of Mr. M.V. and the Veteran's mother dated May 2004.

Private treatment records dated in April 2002 document a diagnosis of probable airway disease; a prescription for an albuterol inhaler was noted in July 2003.  A diagnosis of asthma was indicated in private treatment records dated November 2003.  A March 2005 letter from the Veteran's treating physician noted that the Veteran was seen by his office from May 1990 to November 2003 for a variety of conditions, including asthma.  In an August 2012 VA examination report, the examiner confirmed a diagnosis of asthma in 2004.  The examiner determined that the Veteran's asthma clearly and unmistakably existed prior to service.  This conclusion was confirmed by a December 2015 VA examiner who clarified that the Veteran's asthma pre-existed her third period of active duty service in 2008.

Significantly, there is no enlistment examination of record for the Veteran's third period of active duty service (January 2008 to July 2008), and a review of the record does not suggest that such an examination was conducted.  In Smith v. Shinseki, 24 Vet. App. 40, 45 (2010), it was clarified that the presumption applies when a Veteran has been 'examined, accepted, and enrolled for service,' and where that examination revealed no 'defects, infirmities, or disorders.'  38 U.S.C. § 1111.  Plainly, the statute requires that there be an examination prior to entry into the period of service on which the claim is based.  See Crowe v. Brown, 7 Vet. App. 238, 245 (1994) (holding that the presumption of sound condition 'attaches only where there has been an induction examination in which the later-complained-of disability was not detected' (citing Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991)).

Accordingly, because an enlistment examination is not of record for the Veteran's third period of active service, the presumption of soundness does not apply.  See Crowe, supra.  Thus, as the medical evidence documents asthma, which pre-existed the Veteran's third period of active service, the only means by which direct service connection may be established for this condition is by showing her service aggravated it, meaning chronically (i.e., permanently) worsened it beyond its natural progression.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.  In this circumstance 38 U.S.C.A. § 1153 applies and the burden falls on her, not VA, to establish aggravation.  See Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004); Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 1994).

Independent medical evidence generally is needed to support a finding that a pre-existing disorder increased in severity during service beyond its natural progression.  See Paulson v. Brown, 7 Vet. App. 466, 470-471 (1995); Crowe v. Brown, 7 Vet. App. 238, 246 (1994).  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306; Falzone v. Brown, 8 Vet. App. 398, 402 (1995); see also Davis v. Principi, 276 F.3d 1341, 1345 (Fed. Cir. 2002); Jensen v. Brown, 4 Vet. App. 304, 306-307 (1993); Green v. Derwinski, 1 Vet. App. 320, 323 (1991); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991) (all holding that mere temporary or intermittent flare-ups of a pre-existing injury or disease during service are insufficient to be considered "aggravation in service", unless the underlying condition itself, as contrasted with mere symptoms, has worsened).  Moreover, in Verdon v. Brown, 8 Vet. App. 529 (1996), it was held that the presumption of aggravation does not attach even where the pre-existing disability has been medically or surgically treated during service and the usual effects of treatment have ameliorated disability so that it is no more disabling than it was at entry into service.

Only if a veteran shows a chronic or permanent worsening of her pre-existing condition during her service would the presumption of aggravation apply and, in turn, require VA to then show by clear and unmistakable evidence that the worsening was not beyond the condition's natural progression.  The presumption of aggravation applies only when pre-service disability increases in severity during service.  Beverly v. Brown, 9 Vet. App. 402, 405 (1996); Browder v. Derwinski, 1 Vet. App. 204, 206-207 (1991).

As noted above, the Veteran's third period of active duty was from January 2008 to July 2008 with additional service in the National Guard.  STRs from her third period of active duty show that the Veteran complained of problems breathing.  See the STR dated March 2008.  A continuing diagnosis of asthma was documented in treatment records dated March 2008.  To this end, the Board observes that the Veteran was diagnosed with sarcoidosis, for which she is now service-connected, during her military service.  See the STR dated April 2008.  STRs dated in May 2008 confirm that the Veteran's asthma was stable on Advair and Albuterol.  A May 2008 Army Medical Center treatment record noted the Veteran's report that she had "some mild baseline shortness of breath, prior to going to Iraq, which she attributed to mild asthma.  She was, however, able to pass her P.T. tests without problem."  The record further noted the Veteran's report that her symptoms "worsened in Iraq, to include squeezing atypical chest pain, and have not improved since back in the states."  See the Army Medical Center treatment record dated May 2008.  Another treatment record dated June 2008 noted that the Veteran "states she has been seen by the pulmonologist for her second opinion, states she does have asthma and the sarcoidosis is not active."  In July 2008, the Veteran was placed on temporary physical profile due to pulmonary sarcoidosis and asthma.

Treatment records, following the Veteran's discharge from active duty, document a continuing diagnosis of asthma.  In particular, in a September 2008 letter, the Veteran's VA treatment provider, Dr. S.P., explained the Veteran has a number of on-going medical problems, including asthma.  A September 2008 VA pulmonary clinic note documented the Veteran's 20 year history of asthma.

The Veteran was afforded a VA examination in December 2008, at which time the examiner declined to confirm a diagnosis of asthma.  Specifically, the examiner concluded, "there is no diagnosis because there is no pathology to render a diagnosis."  The examiner explained, "[s]he does not have any complications such as cor pulmonale, right ventricular hypertrophy, pulmonary hypertension or chronic respiratory failure with carbon dioxide retention."

Treatment records, dated in October 2010, documented a diagnosis of chronic sarcoidosis with asthma.  It was further noted that the Veteran's asthma was originally diagnosed in 2004.  The record also indicated that "[p]rior to deployment in January 2008, the service member was not having any specific problems or limitations with P.T. or A.P.I.T.  During the course of January to March 2008, while in Iraq, with dust and dry environment, she experienced increased levels of dyspnea and problems with performing on exertion."  The Veteran also began having chest pain.  She was subsequently diagnosed with sarcoidosis.  See the STR dated October 2010.
The Veteran was afforded another VA examination in February 2012.  The examiner concluded that the Veteran's asthma "was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event, or illness."  The examiner explained that, "[a]fter review of the medical records, there does not appear to be any evidence to show that the asthma was caused by an in-service event."  The examiner continued, "[i]t appears that the Veteran's symptoms of sarcoid may have presented similar to asthma exacerbation, which was why she was diagnosed with asthma."

In June 2012, the Veteran submitted periodical evidence in support of her claim, including a November 2003 journal article entitled 'Clinical Evaluation of Bronchial Asthma Complications with Sarcoidosis.'

A VA medical opinion was obtained in August 2012, at which time the examiner indicated that the Veteran's asthma, "which clearly and unmistakably existed prior to service was clearly and unmistakably not aggravated beyond its natural progression by an in-service injury, event, or illness."  The examiner explained that this rationale "is that there is no evidence based on examination today or records indicating progression beyond that expected naturally."

Pursuant to the November 2015 Board Remand, a VA medical opinion was obtained in December 2015.  The examiner determined that it is less likely as not (50% or less probability) that the Veteran's asthma had its onset during or was related to her first period of active duty service.  The examiner explained, 

The STRs Report of Medical Exam dated January 1982 document[ed] a negative lung exam.  The report of medical history was negative for asthma.  The [STRs] do not document treatment for wheezing or asthma related symptoms from February 1982 to November 1983.  The separation physical ex was not found.  The medical records document that the Veteran gave a medical history that she had a diagnosis of asthma for five years prior to 2008.  The records document that she had previously been prescribed Advair and Albuterol for this condition.  The medical records document a diagnosis of possible reactive airways disease at a physician visit dated April 2002 . . . The visit was a follow-up for bronchitis.  There are prescriptions for inhalers dated July 2003.  Office visit note dated November 2003 give a diagnosis of asthma.

The examiner determined that the Veteran's asthma pre-existed her period of active service dating from January 2008 to July 2008.  However, the examiner further concluded that "[t]he evidence of record clearly and unmistakably show[s] that the asthma disorder was not aggravated by service or that any increase in disability was due to the natural progression of the disease."  The examiner provided the following rationale:

The [STRs] with dates of 2008 document clinic visits for and evaluation of pleuritic chest pain and hilar lymphadenopathy.  Clinic visit record dated March 2008 states that the Veteran had asthma symptoms 5 years ago with no nocturnal symptoms or >1 PRN albuterol use per week.  Asthma is well-controlled on Advair 100/50 and PRN albuterol.  Pulmonary function testing showed normal spirometry, flow volume loops, normal lung volumes and mild decrease in DLCO.  PFTs dated December 2015 show no evidence of airflow obstruction.

The December 2015 VA examiner explained that the Veteran's asthma was present before her tour in Iraq and "there is no evidence that [it] was aggravated by environmental pollutants that the Veteran was exposed to during her deployment."  The examiner clarified that the Veteran's "post-deployment PFTs were normal except for a mild decrease in diffusion, which was related to the sarcoidosis.  [T]here was no evidence of airflow obstruction, which is characteristic of asthma."

The examiner also addressed the question of whether the Veteran's asthma was caused or is aggravated by her service-connected sarcoidosis and/or sinusitis.  The examiner explained that the asthma existed prior to the diagnosis of sarcoidosis.  She continued, "[t]he etiology of sarcoidosis is not known.  It is a multi-system granulomatous disease.  Asthma is an inflammatory airway disease.  The asthma is not aggravated by the Veteran's service-connected sarcoidosis or by the sinusitis.  According to the records, the asthma is controlled with the prescribed medication."

When assessing the probative value of a medical opinion, the access to claims files and the thoroughness and detail of the opinion must be considered.  The opinion is considered probative if it is definitive and supported by detailed rationale.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  The Court has held that claims file review, as it pertains to obtaining an overview of a claimant's medical history, is not a requirement for private medical opinions.  A medical opinion that contains only data and conclusions is not entitled to any weight.  Further a review of the claims file cannot compensate for lack of the reasoned analysis required in a medical opinion, which is where most of the probative value of a medical opinion comes from.  "It is the factually accurate, fully articulated, sound reasoning for the conclusion, not the mere fact that the claims file was reviewed, that contributes probative value to a medical opinion."  See Nieves-Rodriguez, 22 Vet. App. at 295.

However, a medical opinion based on an inaccurate factual premise is not probative.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  A bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  See Miller v. West, 11 Vet. App. 345, 348 (1998); see also Leshore v. Brown, 8 Vet. App. 409 (1995).

The competent medical evidence of record shows that the Veteran's was not incurred during her first or second periods of active service.  In particular, the December 2015 VA examiner indicated that there was no record of treatment for wheezing or asthma-related symptoms during the Veteran's initial periods of active service.  Moreover, the competent medical evidence shows that the diagnosed asthma was not aggravated beyond its natural progression by the Veteran's military service; nor was it proximately due to, the result of, or aggravated by a service-connected disease or injury.  The Board finds the December 2015 VA medical opinion particularly probative as to the questions of aggravation and nexus, as it appears to have been based upon a thorough review of the record and thoughtful analysis of the Veteran's entire history.  See Bloom v. West, 12 Vet. App. 185, 187 (1999) (the probative value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion").   The December 2015 VA examiner's rationale was substantial, thorough, and based on the overall record and she addressed each theory of entitlement, including secondary causation and aggravation.  The record shows that the Veteran's asthma was not incurred in or aggravated by her initial periods of active service.  Although asthma was documented during her third period of active duty service, there is no evidence to confirm that the Veteran's asthma was aggravated beyond its natural progression by the circumstances of her active duty.

The Board recognizes that the Veteran submitted a medical journal article in support of her asthma claim.  Although supportive of the Veteran's contentions, this evidence is nonspecific as to the facts and circumstances of the claim.  To this end, the Board finds that the probative value of this evidence is outweighed by the medical opinions of record, in particular the December 2015 VA medical opinion, which involved a thorough review of the record, the Veteran's medical history, and the pertinent medical literature.  See Sacks v. West, 11 Vet. App. 314, 317 (1998) (noting that treatise materials generally are not specific enough to show nexus); Herlehy v. Brown, 4 Vet.App. 122, 123 (1993) (noting that medical opinions directed at specific patients generally are more probative than medical treatises).

The Board has considered the contentions of the Veteran that the currently diagnosed asthma was aggravated by her military service, as well as her assertions that her asthma is due to a service connected disease or injury.  See, e.g., the Veteran's statement dated June 2012.  To this end, the Board recognizes that lay witnesses are competent to opine as to some matters of diagnosis and etiology, and the Board must determine on a case by case basis whether a veteran's particular disability is the type of disability for which lay evidence is competent.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Kahana v. Shinseki, 24 Vet. App. 428, 433, n. 4 (2011).  In this case, the Veteran's assertions as to aggravation of pre-existing and dependent symptomatology concern an internal medical process, which extends beyond an immediately observable cause-and-effect relationship that is of the type that the courts have found to be beyond the competence of lay witnesses.  Cf. Jandreau, 492 F.3d at 1376 (lay witness capable of diagnosing dislocated shoulder); Barr v. Nicholson, 21 Vet. App. 303, 308-9 (2007); Falzone v. Brown, 8 Vet. App. 398, 403 (1995) (lay person competent to testify to pain and visible flatness of his feet); with Clemons v. Shinseki, 23 Vet. App. 1, 6 (2009) ("It is generally the province of medical professionals to diagnose or label a mental condition, not the claimant"); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (unlike varicose veins or a dislocated shoulder, rheumatic fever is not a condition capable of lay diagnosis); Jandreau, 492 F.3d at 1377, n. 4 ("sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer").  See also Colantonio v. Shinseki, 606 F.3d 1378, 1382 (Fed. Cir.2010) (recognizing that in some cases lay testimony "falls short" in proving an issue that requires expert medical knowledge).  In addition, the Veteran's contentions are contradicted by the findings of the December 2015 VA examiner who specifically considered the Veteran's lay statements in rendering her negative opinion.

In short, the Board finds that the competent evidence, in the form of the service medical records, post-service medical records, and medical opinion evidence, demonstrates that aggravation did not take place.  See 38 U.S.C.A. § 1153 (West 2014); 38 C.F.R. §§ 3.304, 3.306(b) (2015); see also Davis v. Principi, 276 F.3d 1341, 1345 (Fed. Cir. 2002) (the mere occurrence of symptoms, in the absence of a demonstrated increase in the underlying severity, does not constitute aggravation of the disability).

For these reasons, the Board finds that the evidence shows that the Veteran's asthma was not incurred in or aggravated by her periods of active service dating from June 1981 to September 1981 and February 1982 to November 1983.  Rather, the evidence shows that the Veteran's asthma pre-existed her third period of active service (January 2008 to July 2008), but was not aggravated during such service.  Moreover, the evidence of record does not support a finding that the Veteran's diagnosed asthma is secondary to a service connected disease or injury.  Accordingly, entitlement to service connection for asthma is not warranted.


ORDER

Entitlement to service connection for asthma is denied.



____________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


